FOR PUBLICATION                            FILED
                  UNITED STATES COURT OF APPEALS                         MAR 8 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

KELLY ANN CHAKOV MCDOUGALL,                    No.    20-56220
an individual; JULIANA GARCIA, an
individual; SECOND AMENDMENT                   D.C. No.
FOUNDATION; CALIFORNIA GUN                     2:20-cv-02927-CBM-AS
RIGHTS FOUNDATION; FIREARMS                    Central District of California,
POLICY COALITION, INC.,                        Los Angeles

               Plaintiffs-Appellants,          ORDER

 v.

COUNTY OF VENTURA; BILL AYUB;
WILLIAM T. FOLEY; ROBERT LEVIN;
VENTURA COUNTY PUBLIC HEALTH
CARE AGENCY,

               Defendants-Appellees.

MURGUIA, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion is vacated.